Citation Nr: 1402337	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-34 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to November 1971, including service in the Republic of Vietnam from November 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2013). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in May 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2) (2013).  

VA regulations provide that when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination an original compensation claim shall be rated based upon the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655 (2013).  

In this case, the Veteran contends that he has type II diabetes mellitus as a result of herbicide exposure during service in Vietnam.  The available VA treatment records show he was provided a diagnosis of type II diabetes mellitus in approximately 1998 and that subsequent records indicate poor control and medication noncompliance.  Records show he was hospitalized for ketoacidosis in May 2009 and that subsequent treatment and examination reports found a diagnosis of type I diabetes mellitus was more appropriate.  VA examination reports in October 2009 and May 2010, in essence, found diagnoses of type I diabetes mellitus or latent autoimmune diabetes of adults (LADA) were appropriate based upon laboratory findings in July 2009 demonstrating a low C-peptide level, a negative GAD antibody, and a positive insulin antibody.  

The Board notes, however, that a November 2009 treatment report noted that it was possible that the Veteran had type II diabetes mellitus and with time developed an insulin secretory defect.  A handwritten statement from a VA physician dated in October 2012 also indicated he had type II diabetes mellitus and was GAD antibody negative.  It is unclear if the October 2012 diagnosis is based upon additional laboratory testing conducted subsequent to the July 2009 reports referenced by the October 2009 and May 2010 examiners.  A review of the available record reveals that the most recent medical record is dated in October 2012 and it does not appear that complete records prior to that date have been obtained.  The Board also notes that the record shows the Veteran failed to report for a scheduled VA examination in February 2011, but that he indicated his willingness to report for another VA examination at his hearing in May 2013.  In light of the inconsistent medical opinions in this case, the Board finds further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, including complete records and laboratory reports dated from November 2009, unless further efforts would be futile.  All efforts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, schedule the Veteran for a VA examination, by an endocrinologist or other appropriate medical specialist, for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he currently has type II diabetes mellitus and diabetic retinopathy or whether he has LADA diabetes mellitus and diabetic retinopathy as a result of service, including Agent Orange exposure.  All necessary testing must be conducted, including if warranted glutamic acid decarboxylase (GAD), islet cell antibody, and/or tyrosine phosphatase antibody testing.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

